DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 14-16 and 18 are objected to because of the following informalities:
Regarding claim 14: the phrase “board physically” in the third to last line should read ‘board by physically’.
The phrase “along first” in the second to last line should read ‘along the first’.
Regarding claim 15: the term “subsequently” should read ‘thereby’ since the height of the tool is set simultaneously by setting the height of the carriage.
Regarding claim 16: the phrase “wherein setting the height” should read ‘wherein the setting of the height’ since the step of setting the height is introduced in claim 15, from which claim 16 depends.
It appears each recitation of “plurality of male projections” should read ‘at least one male projection’ since the claim recites aligning it/them with “at least one female aperture”.
Regarding claim 18: the term “includes:” should be deleted since it only serves to provide confusion.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not to be interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites a function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“securement devices operative to” (clms. 6, 17)
Because this limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-12 and 14-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 11: there is no antecedent basis in the claim for “the manual manipulation”.
Regarding claim 14: the claim recites “placing a board between a first set of rails extending in a transverse manner” in line 2. It is unclear if the board is supposed to be transverse to the rails or if the rails are intended to be transverse to each other?
It is unclear what structure “the first set” in line 3 is referring to.
There is no antecedent basis in the claim for “the first low friction interface” in the second to last line.
Regarding claim 17: there is no antecedent basis in the claim for “the plurality of female apertures”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3-5 and 9-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Boerckel et al. (US 4,735,531 A).
Regarding claim 1: Boerckel discloses an apparatus for altering boards comprising:
a first set of rails (12, 14) extending in a first direction (see fig. 1);
a second set of rails (38, 40) carried by the first set of rails that are perpendicular to the first set of rails extending in a second direction (see fig. 1);
a position-adjustable carriage (42) carried by the second set of rails and adapted to retain a power tool (router 44, fig. 3); and
a guide (24) on at least one rail of the first set of rails (34).
Regarding claim 3, which depends on claim 1: Boerckel discloses the adjustable carriage (42, figs. 3-4) comprises:
at least one male member (the bolts for wheels 46, 48, 50, 52) and at least one female receptor that receives the male member (the holes in 42 that receive said bolts).
Regarding claim 4, which depends on claim 3: Boerckel discloses the at least one male member (the bolts for wheels 46, 48, 50, 52, fig. 4) comprises: at least one of a plurality of projections or a plurality of engagable members (said bolts are both projections and engageable members).
Regarding claim 5, which depends on claim 3: Boerckel discloses the at least one female receptor comprises a plurality of apertures (the holes in 42 for the bolts for wheels 46, 48, 50, 52, fig. 4 are apertures).
Regarding claim 9, which depends on claim 1: Boerckel discloses a first low friction interface (provided by wheels 28, 38, fig. 3) between the first set of rails (12, 14) and the second set of rails (38, 40) (note that in fig. 3 Boerckel uses reference character “38” to indicate one of the second set of rails as well one of the wheels); and a second low friction interface (provided by wheels 46, 48, 50, 52, figs. 3-4) between the second set of rails and the adjustable carriage (42).
Regarding claim 10, which depends on claim 1: Boerckel discloses the adjustable carriage contains at least one vacuum aperture (139, figs. 1, 12) adapted to accept a vacuum attachment operative to sweep debris generated by altering the board (col. 5, lns. 21-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Boerckel, in view of Gronholz et al. (US RE 33,045 E).
Regarding claim 6, which depends on claim 3: Boerckel is silent regarding the adjustable carriage comprising a plurality of securement devices operative to hold the adjustable carriage in engagement with the retained power tool.
However, in the same field of endeavor, Gronholz teaches a carriage (40, figs. 3-4) having a plurality of securement devices (screw holes 42, 43 and corresponding screws) operative to hold the carriage in engagement with a router (col. 3, lns. 4-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Boerckel with securement devices (screws and screw holes) for holding the router in engagement with the adjustable carriage, as taught by Gronholz.
Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Boerckel, in view of Henry (US 11,084,137 B1).
Regarding claims 11 and 12, which depend on claims 1 and 11: Boerckel discloses a set of handles on the sides of the power tool (44) adapted to permit manual manipulation of the tool (see fig. 3).
Boerckel is silent regarding the carriage (42) comprising the set of handles.
However, Henry teaches a carriage (33, fig. 1) comprising a handle located on a first carriage arm (49) adapted to permit manual manipulation of a router (col. 5, lns. 41-44, and the Abstract).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boerckel such that the carriage comprises the handles and to position them on carriage arms, as taught by Henry, since it has been held that as long as the operation of a device remains unchanged, the rearrangement of known parts would be an obvious modification to a skilled artisan (MPEP 2144.04).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Boerckel, in view of Taylor (US 5,456,559 A).
Regarding claim 13, which depends on claim 1: Boerckel is silent regarding the adjustable carriage further comprising dust curtains operative to sweep debris generated by altering the board.
However, in the same field of endeavor, Taylor teaches a carriage (support plate 40) comprising dust curtains (“brushes”) extending downward from the carriage that prevent particles from flying out and injuring the user (col. 6, lns. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Boerckel’s adjustable carriage with dust curtains for preventing particles from flying out and injuring the user, as taught by Taylor. The skilled artisan understands the proposed modification would result in Boerckel having dust curtains operative to sweep debris generated by altering the board since the dust curtains would need to be long enough to be in contact with the board in order to prevent the potential flying particles.
Claims 14 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Boerckel et al. (US 4,735,531 A).
Regarding claim 14: Boerckel discloses a method for processing workpieces comprising:
placing a workpiece (col. 4, lns. 1-3, “acoustic tile…or other workpiece”; also see 102, fig. 9) between a first set of rails (12, 14, fig. 1) extending in a transverse manner relative to a second set of rails (38, 40) (col. 1, lns. 60-63);
orienting the second set of rails (38, 40) on top of and perpendicular to the first set of rails (see fig. 1), said second set of rails extending in a longitudinal manner (see fig. 1);
adjusting a position of a carriage (42) coupled to the second set of rails;
attaching a power tool (router 44, fig. 3) to the carriage (42) coupled to the second set of rails (38, 40);
contacting the workpiece (102, fig. 9) with an implement (137, fig. 3) connected to the power tool (44);
altering the workpiece by manually and physically moving the carriage longitudinally along the second set of rails (38, 40) while allowing the implement to contact the workpiece (see fig. 1 and col. 3, lns. 9-12); and
further altering the workpiece by physically moving the second set of rails (38, 40) transversely along first set of rails (12, 14) via the first low friction interface (provided by wheels 28, 38, fig. 3) between the first and second sets of rails while allowing the implement (137, figs. 3, 16) to contact the workpiece (102) to provide the reveal edge (142, figs. 15-16).
Boerckel does not explicitly disclose that the workpiece is a board. However, because Boerckel discloses that the workpiece can be workpieces other than an acoustic tile (col. 4, lns. 1-3, “acoustic tile…or other workpiece”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the workpiece can be a board since it is well-known to use routers to process boards. 
Regarding claim 18, which depends on claim 14: Boerckel discloses securing the first set of rails (12, 14, fig. 1) to a surface (10) that is different from the board (102, fig. 9).
Regarding claim 19, which depends on claim 14: Boerckel discloses vacuuming debris generated by altering the board (102, fig. 9) with a vacuum attached adjacent to the power tool (44, fig. 3) (also see col. 5, lns. 21-27 and fig. 1).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Boerckel, in view of Remmele et al. (US 5,031,678 A).
Regarding claim 20, which depends on claim 14: Boerckel discloses dust or debris removal means in the form of a carriage arm (housing 128) connected via a hose to a vacuum (col. 5, lns. 3-10 and 21-23; also see figs. 2, 12).
Boerckel is silent regarding sweeping debris generated by altering the board with a sweeper that is connected to the carriage arm.
However, in the same field of endeavor, Remmele teaches a carriage (2, fig. 1) having a power tool (“mortising machine”) attached to it via a column (4). The carriage includes an arm (17) comprising a debris removal device (suction device 10). And there is a sweeper (28, 29) connected to the carriage arm for sweeping debris generated by altering a workpiece (7, fig. 1), thereby enabling removal of almost all of the debris (col. 1, lns. 34-38).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Boerckel’s carriage arm with a sweeper for sweeping debris generated by altering the board, thereby enabling Boerckel to remove almost all of the debris, as taught by Remmele.
Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Blackshear (US 5,562,136 A), in view of Boerckel et al. (US 4,735,531 A).
Regarding claim 14: Blackshear discloses a method for processing workpieces comprising:
placing a workpiece (4) between a first set of rails (22) extending in a transverse manner relative to a second set of rails (20) (see fig. 1);
orienting the second set of rails (20) on and perpendicular to the first set of rails (via sleeves 23), said second set of rails extending in a longitudinal manner (see fig. 1);
adjusting a carriage (8) coupled to the second set of rails (20) (see elements 42-48, fig. 2, which adjusts the height of the first and second sets of rails, and thereby also the height of a power tool 50, relative to the workpiece 4);
attaching a power tool (router 50, fig. 2) to the carriage (8) coupled to the second set of rails (20);
contacting the workpiece (4) with an implement (13, 52) connected to the power tool (50) (see fig. 2 and col. 5, lns. 14-18);
altering the workpiece by manually and physically moving the carriage longitudinally along the second set of rails while allowing the implement to contact the workpiece (see figs. 1-2 and col. 1, lns. 63-67; the carriage is manually moved along the second rails 20 in accordance with the template 7 while the implement 13, 52 is in contact with the workpiece 4 to rout a groove in the workpiece); and
further altering the workpiece by physically moving the second set of rails (20) transversely along first set of rails (22) while allowing the implement (see figs. 1-2 and col. 1, lns. 63-67; the second rails 20 are physically moved along the first rails 22 in accordance with the template 7 while the implement 13, 52 is in contact with the workpiece 4 to rout the groove in the workpiece).
Blackshear does not explicitly disclose that the workpiece is a board. However, because Blackshear does not specify what type of workpiece it is, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the workpiece can be a board since it is well-known to use routers to process boards.
Blackshear is silent regarding a first low friction interface between the first set of rails and the second set of rails.
However, in the same field of endeavor, Boerckel teaches a first set of rails (12, 14) and second set of rails (38, 40), and the second set of rails moves along the first set of rails via a first low friction interface provided by wheels (28, 30, 32, 38, figs. 3, 11 and col. 2, lns. 55-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Blackshear with a low friction interface between the first and second sets of rails, as taught by Boerckel, thereby allowing movement of the second set of rails along the first set of rails with reduced effort.
Regarding claim 15, which depends on claim 14: Blackshear discloses adjusting the carriage (8) further comprises: setting a height of the carriage and thereby the tool (50) depending on the height of the workpiece (4) desired to be altered (see fig. 2, elements 42-48 serve to adjust the height of the first and second sets of rails--22, 20, respectively—thereby also adjusting the height of the carriage 8 holding the tool 50). The skilled artisan understands that such an adjustment would be done depending on the height of the workpiece and/or the depth of the cut that is desired to be made.
Allowable Subject Matter
Claims 7-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Boerckel et al. (US 4,735,531 A), Gronholz et al. (US RE 33,045 E), Henry (US 11,084,137 B1), Taylor (US 5,456,559 A), Remmele et al. (US 5,031,678 A) and Blackshear (US 5,562,136 A), fails to anticipate or render obvious in combination the following limitations of the claims, in combination with the other limitations of the claims:
Claim 7: “the adjustable carriage comprises: a router carriage with a plurality of slots and a plurality of apertures; and a carriage hanger with a plurality of slot projections and a plurality of aperture projection”
Claim 16: “setting the height comprises: aligning at least one female aperture on the carriage with a plurality of male projections on a carriage hanger; and engaging the at least one female aperture on the carriage with the plurality of male projections on the carriage hanger”
Claims 8 and 17 are indicated as containing allowable subject matter due at least to their dependencies on claims 7 and 16, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725